DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species IV in the reply filed on 2/25/2022 is acknowledged.  The traversal is on the ground(s) that figures 7 and 8a-8b should be the same species and that no search burden is imparted on the Examiner therefore the remaining species should also be examined. The Examiner agrees regarding the figures 7 and 8a-8b being the same species. The remaining argument is not found persuasive because the remaining species all have distinct structural differences related to the electrical circuits, the number of switches, using a diode, etc. which are not within the same field of search.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“operating part” in claims 1 and 11;
“controlling part” in claims 1 and 11;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification, the operating part appears to be drawn to a touch panel or known equivalents (paragraph [0006]) and the controlling part appears to be drawn to a CPU or known equivalents (paragraph [0006]).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the claim “electrical switch locates in said electrical power supply line between said internal battery and said controlling part and switches between said first position where the electric power from said electrical power source is not supplied to said controller unit and said electrical power supply line is connected with said internal battery and said second position where the electric power from said electrical power source is supplied to said controller unit and said electrical power supply line is disconnected with said internal battery” which renders the claim indefinite as it is entirely unclear what is meant by “the electrical switch locates” and what this entails. Clarification is requested. 

Regarding claim 8, the claim recites that the electrical switch has a first switch and a second switch, which renders the claim indefinite as it is unclear how a single electrical switch can have two individual switches. Clarification is requested. 

Regarding claim 8, the limitation "the electric voltage difference” in lines 7-8 and 9-10.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 and 11 are rejected for the same reasons.

Regarding claim 8, the limitation "the electric voltage” in line 12.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 is rejected for the same reasons.

Regarding claim 11, the claim recites that the electrical switch has a first switch and a second switch, which renders the claim indefinite as it is unclear how a single electrical switch can have two individual switches. Clarification is requested. 

Regarding claim 11, the claim recites “a P type MOSFET first switch located between said internal battery and said controlling part a drain of which is connected with said internal battery and a drain of which is connected with said controlling part and a N type MOSFET second switch a source of which is connected with a gate of said first switch, a drain of 26which is connected with said internal battery and a gate of which is connected with said electrical pawer source when said electrical power source supplies the electric power to said controller unit” which renders the claim indefinite as the recitation of the different drains and gates is unclear as to which each belong to. Clarification is requested. 

Regarding claim 11, the limitation "the electric flow” in line 20.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 is rejected for the same reasons.

	Regarding claim 12, the claim is written in a strange way that makes the claim too indefinite to examine with art at this time, as it is unclear what is being recited due to the structure of what is written. 

	Claims 8-10 are rejected based on their dependency to claim 5.
	Claims 9-10 are rejected based on their dependency to claim 8.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Awano (JP2016090072A – provided by Applicant in the IDS) in view of Koizumi (US 2016/0361641).

Regarding claim 1, Awano air conditioning controller for controlling an air conditioner (10, Fig. 2, paragraph [0011]) by an operation of an operator , comprising; 
a controller unit having an operating part by which the operator operates said air conditioner (2, Fig. 2, paragraph [0016]), 
a holder holding said controller unit at a predetermined position (9, Fig. 2). 
Awano does not teach: 
an electrical switch for switching an electrical power supply line between a first position that said controller unit positions outside of said holder and that the electric power from an internal battery is supplied to a controlling part of said controller unit and 
a second position that said controller unit positions in said holder and that the electric power from an electrical power source is supplied to said controlling part of said controller unit.  
Koizumi teaches a controller device (Koizumi, Title) with a main unit (Koizumi, 1, Fig. 1) that is removable from a holder (Koizumi, 5, Fig. 10) wherein when the main unit is in a first position that is outside of the holder, the main unit uses an internal battery for electric power (Koizumi, paragraph [0241], Fig. 11), and when the main unit is in a second position in the holder, electrical power is supplied via an electrical power source (Koizumi, paragraph [0242], see Fig. 10, Fig. 13). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Awano with switching of electrical power from a battery to an electrical power source based on the position the controller is in, as taught by Koizumi, in order to provide greater usability of the controller by allowing for different types of use. 

Regarding claim 2, Awano as modified teaches the air conditioning controller of claim 1, said electrical switch switches from said second position to said first position when said controller unit is moved from said holder and the electric power from said electrical power source is not supplied (Koizumi, paragraph [0241], Fig. 11).  

Regarding claim 3, Awano as modified teaches the air conditioning controller of claim 1, said electrical switch switches from said first position to said second position when said controller unit is moved in said holder and the electric power from said electrical power source is supplied (Koizumi, paragraph [0242, Fig. 10).  

Regarding claim 4, Awano as modified teaches the air conditioning controller of claim 1, said holder has a holder side connector connecting with said electric power source, and said controller unit has a controller unit side connecter which is connectable to said holder side connecter, wherein said holder side connecter contacts with said controller unit side connecter when said controller unit is positioned in said holder and said holder side connecter disconnects with said controller side connecter when said controller unit positions outside of said holder (Koizumi, Fig. 13, 27 and 73 mate and unmate to connect/disconnect the controller from the holder).  


Allowable Subject Matter
Claims 5, 8-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763